Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/20/ 2021 has been entered. Applicant’s amendments to the drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed 01/21/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Such claim limitation(s) is/are: heating means in claims 8, 10, and 12.
Based on specification, term heating means are interpreted as a heating coil 20 installed in the cell 12, immersed in the containment fluid. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Furthermore, this application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: “stiffing means” in claims 1 and 10. The stiffing means is modified by specific structure of metal wires and clasp. Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

	
Allowable Subject Matter
Claims 1-2, 4-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, The prior art, alone or in combination, as described in detail in the following paragraphs of this office action, fails to anticipate or render obvious a technique of modifying the stiffness exerted on a flexible membrane of a measurement cell containing a hardenable material by metal wires and wherein the number of metal wires meets the claimed relationship:

    PNG
    media_image1.png
    75
    162
    media_image1.png
    Greyscale

where L corresponding to the height of a cylindrical membrane, r to the radius or half-width of the metal wires, m to the number of wire layers, and e to the thickness of the membrane in combination with the remaining limitations of the claim. 
Regarding claims 2 and 4-15: These claims are allowable due to at least their dependency on claim 1.
Regarding claim 1: 
The closest prior art found by the examiner includes:
  RAMOS (WO 2016079558 A1, “RAMOS”) 
 Thomas et al. (US 10197549 B2), “Thomas”)

GALDIOLO et al. (WO2012049620A1,” GALDIOLO”)
RAMOS in FIGs.1 and 4 discloses a cell (10) for measuring at least one physical, chemical, or mechanical property (Abstract/also page 11 line 31) of a hardenable material (15- curable composition), said cell (10) comprising: an enclosure (11,14,18); a flexible membrane (16) disposed in said enclosure(11,14,18) in such a way as to contain said hardenable material (15- curable composition); and means for stiffening (Fig.4, 32,17) said membrane (16) configured to assume two alternative states: a stiffness state (page 4-fixing state lines 5-6) , in which said stiffening means (Fig. 3; 171,172, 32) resist the expansion of said hardenable material (15- curable composition) during solidification (page 3-lines 6-7 fixing means prevent the external rigid screen to expand transversally to the longitudinal axis during curing); and a flexible state (unfixed state- page 4 lines 22-2- page 3- in unfixed state stimulus means compress the sample by pressure of fluid around the enclosure), in which said stiffening means (171,172, 32) exert a stress that is less than that exerted in the stiffness state (fixing state- fixing means passing from fixing state to unfixed state are subject to the pressure and temperature controlled fluid within the confining system with less stress in unfixed state, page 11 line 9), allowing at least one physical, chemical, or mechanical property of said hardenable material (15- curable composition) to be measured.
RAMOS fails to disclose 1) said stiffening means are produced by a set of metal wires connected to a clasp configured to modify the stiffness exerted by said metal wires, and 2) said hardenable material to be extracted from said enclosure.
Thomas teaches 1) a similar system (Fig.2) and in FIG.8F and 8G stiffening means that are produced by a set of wires (874) connected to a clasp (8F. 852 and 850) configured to modify the stiffness exerted by said wires (Col.1 lines 50-56), and 2) said hardenable material is to be extracted from said enclosure (FIG.7, 720).


    PNG
    media_image1.png
    75
    162
    media_image1.png
    Greyscale
 
where L corresponding to the height of a cylindrical membrane, r to the radius or half-width of the metal wires, m to the number of wire layers, and e to the thickness of the membrane in combination with the remaining limitations of the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856             

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856